UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8071


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY JEROME NIXON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00222-GCM-1)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reita Pauline Pendry, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy   Jerome   Nixon       appeals   the   district   court’s

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).     We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     United States v. Nixon, No. 3:00-

cr-00222-GCM-1 (W.D.N.C. Sept. 18, 2008).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2